Citation Nr: 1624151	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  04-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1970, including service in the Korean demilitarized zone.  Exposure to herbicide is conceded.

The Veteran died in October 2011.  The Appellant is the guardian of the Veteran's surviving minor child.  She has been accepted as the Veteran's substitute for purposes of processing the appeal from the denial of service connection for peripheral neuropathy, erectile dysfunction, and hypertension. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated February 2005 and November 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran and his spouse presented testimony at a personal videoconference hearing in February 2007 before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

The claim was remanded by the Board in August 2007, December 2008, June 2009, and January 2011 for additional development.  The record shows substantial compliance with the January 2011 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's erectile dysfunction was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in particular units in Korea during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in specific units at during certain periods of time in the Korean demilitarized zone includes early onset peripheral neuropathy.  In order to qualify for the presumption, the covered condition must have become manifest to a compensable degree within one year of the last exposure to herbicides during active military service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, exposure to herbicides is conceded as the Veteran served with a unit at the time it was located at the DMZ in Korea between April 1968 and July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(k).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Peripheral Neuropathy

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records, including the entrance examination in November 1967, are silent for complaints of peripheral neuropathy.  A service treatment record from October 1969 reflects the Veteran complained of pain in both legs; the provider stated there were no varicoses, and no infection but there appeared to be a slight bruise in the tibial area.  There are no subsequent treatment notes discussing similar lower extremity pain and no follow-up treatment.  A service separation examination is not of record.  There is a statement of medical condition utilized when examined more than three days prior to separation, dated May 1970, which states the Veteran's medical condition had not changed since his last examination.  The only service examination of record, besides the one at entry, is undated and incomplete.

The Veteran filed the underlying claim for peripheral neuropathy in March 2005.  In April 2004, the Veteran had been afforded a VA general medical examination in regard to other claims.  The examination report reflects the Veteran reported a history of peripheral neuropathy and occasional numbness in the left lower extremity.  

A VA treatment note from August 2004 reflects the Veteran had an EMG and nerve conduction study.  The nerve conduction velocity of both lower extremities was suggestive of axonal neuropathy in both peroneal nerves of both lower extremities, compatible with L3 to S1 radiculopathy.  A September 2004 VA treatment note reflects the Veteran complained of shooting pain radiating to both lower legs and into the plantar aspect of both feet.  The provider's assessment was peripheral neuropathy, likely due to the degenerative disc disease of the lumbar spine.
In his February 2007 Board hearing, the Veteran testified that he was diagnosed with peripheral neuropathy in approximately 1995.  He stated that physicians at the VA medical center where he was diagnosed attributed his peripheral neuropathy to herbicide exposure.  There are no VA treatment records corresponding with the Veteran's testimony.

The Veteran received a VA peripheral neuropathy examination in May 2008.  He reported that the pain in his lower extremities from the thighs to the toes which started approximately 6 months prior.  He denied any numbness, tingling, or burning in his lower extremities.  He reported chronic lower back pain but denied that the low back pain radiated down to his lower extremities.  The examiner stated they could find no evidence of diabetic peripheral neuropathy on examination; however an EMG with nerve conduction study was ordered because of the Veteran's complaints of pain.  The examiner also opined that the Veteran's lower extremity pain was likely secondary to peripheral vascular disease due to his feeble distal pulses and heavy history of smoking.  

The Veteran received another EMG and nerve conduction study in June 2008, which was abnormal.  It provided electrophysiological evidence against the diagnosis of polyneuropathy but suggested pathology in the S1 nerve root distribution bilaterally.  

Another VA peripheral neuropathy examination was conducted in March 2009.    The examiner opined that the clinical evidence was inconsistent with a significant polyneuropathy.  In support of this conclusion, he cited a June 2008 EMG report and also noted that the Veteran's deep tendon reflexes in the upper and lower extremities, including the Achilles tendons, were all preserved.  The report reflects that the Veteran was taking prescription medication, prescribed by an outside physician, which is commonly used to treat peripheral nerve pain.  The examiner was specifically asked whether the Veteran's type II diabetes mellitus aggravated his peripheral neuropathy.  The examiner stated that he needed additional evidence in order to determine whether the Veteran's complaints of recurrent foot pain were directly related to his service-connected type II diabetes mellitus. 

The Veteran received yet another VA peripheral neuropathy examination in March 2010.  The examination report cites an EMG and nerve conduction study which showed the Veteran's large myelinating fast conducting nerve fibers were normal.  The Veteran did have some reduced pin prick response in the feet which suggested damage to the slow conducting non-myelinated C fibers that carry pain information.  The provider stated that the EMG and nerve conduction study were not designed to test the integrity of these fibers.  The examiner went on to state that whether the Veteran suffered from sub-clinical diabetes mellitus would need to be determined by endocrinology.  However, even if endocrinology determined the Veteran did have type II diabetes mellitus (subclinical or otherwise), the examiner stated it would still be speculative to attribute the Veteran's decrease in peripheral pin prick testing to such diabetes mellitus.  

Private medical records of Winfield Internal Medicine from 2010 have diabetic neuropathy listed as one of the Veteran's medical problems; however evidence does not show that any tests were performed to confirm this diagnosis. 

The Veteran was provided another VA peripheral neuropathy examination in June 2011.  He reported onset peripheral neuropathy symptoms in the 1970s, including leg pain during service and a feeling of burning feet starting in the 1970s.  The Veteran complained of bilateral feet numbness, burning, and tingling.  He reported trying gabapentin for the foot complaints, but had stopped after running out of the medication.  The examination report reflects the Veteran's lower extremity senses were decreased to vibration, pain, light touch, and position sense.  The provider was specifically asked to determine if the Veteran's peripheral nerve disease was caused by or aggravated by the Veteran's time in the service or his service-connected conditions to include type II diabetes mellitus and ischemic heart disease.  The provider stated that the radicular symptoms were due to the Veteran's lower spine problems as confirmed by numerous imaging studies and EMG and nerve conduction studies.

In regard to the elements of service connection, the evidence shows the Veteran had neurological abnormalities in his lower extremities, satisfying the first element - current disability.  As far as the in-service element, there is no evidence the Veteran experienced symptoms of peripheral neuropathy in service.  He complained of bilateral leg pain one time during service which was assessed as slight bruises.  As far as the last element - the nexus between current disability and service, the Board notes that there are numerous medical opinions of record that declined to connect the Veteran's peripheral neuropathy to service or to any service-connected disorder.

The Board acknowledges that the Veteran believed his peripheral neuropathy was due to service, specifically due to herbicide exposure.  See February 2007 Board hearing transcript.  The Board also notes that early onset peripheral neuropathy is one of the conditions that are subject to presumptive service-connection due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  However, the Veteran does not meet the criteria to qualify for the presumption, which requires that early onset peripheral neuropathy manifest to a compensable degree within one year of the Veteran's last exposure to herbicide during active service.   The Veteran reported that the disorder manifested in approximately 1995 in his February 2007 Board hearing, approximately 25 years after service.  As such, the presumptive service connection due to herbicide exposure does not apply in this case. 

The Board also notes that the Veteran asserted that physicians at the VA attributed his peripheral neuropathy to service.  See February 2007 Board hearing transcript.  There is no evidence of record corroborating the Veteran's testimony and neither he nor the Appellant have presented the necessary evidence to support this assertion.  While the Veteran was competent to provide evidence of experienced symptoms, neither he nor the Appellant have been shown to have the required medical background to offer a competent opinion as to the nature or etiology of the Veteran's peripheral neuropathy.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In contrast, VA treatment records reflect that the Veteran's peripheral neuropathy symptoms have been consistently attributed to his low back disability.  His claim for peripheral neuropathy was remanded numerous times for new VA examinations in order to determine if his lower extremity neuropathic pain was caused or aggravated by active service or by his service-connected disabilities or were otherwise etiologically related to service.  Each medical opinion of record has declined to connect the Veteran's peripheral neuropathy to service, even considering the various theories of entitlement.  In sum, the most probative evidence shows the Veteran's peripheral neuropathy was not related to service.  As such service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Erectile Dysfunction

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records, including the entrance examination in November 1967, are silent for complaints of erectile dysfunction.  As noted above, no service examination at exit is of record. 

The Veteran was afforded a VA examination in regard to his erectile dysfunction claim in March 2009.  He reported onset of erectile dysfunction approximately two-to-three years prior.  The provider opined that the Veteran's erectile dysfunction was mostly likely due to low free testosterone levels, to the Veteran's psychiatric condition (not service-connected), and to medication side effects.   The examiner stated that the Veteran's diagnosis of type II diabetes mellitus was not certain, and as such, it did not likely aggravate or contribute to the development of his erectile dysfunction.  The Board found the VA examination report to be inadequate, particularly in regard to the question of whether the Veteran's service-connected type II diabetes mellitus aggravated his erectile dysfunction.

The Veteran was provided another VA erectile dysfunction examination in June 2011.  The examiner interviewed and examined the Veteran and reviewed the entire claims file.  The examination report reflects the Veteran's erectile dysfunction began in approximately 2003 prior to the Veteran's diagnoses of coronary artery disease and type II diabetes mellitus, but after the diagnoses of hypertension and depression.  The examination report further reflects that onset occurred after the Veteran began taking medications to treat his hypertension and depression.  The provider was specifically asked to determine if the Veteran's erectile dysfunction was caused or aggravated by the Veteran's time in the service or his service-connected conditions which included type II diabetes mellitus and ischemic heart disease.  The provider stated that the most likely etiology of the Veteran's erectile dysfunction was his depression and hypertension and the prescriptions used to treat these conditions.  The provider further noted that both sets of prescriptions were well-known to cause erectile dysfunction as a side effect and the timing of the Veteran's onset corresponded with his use of these prescriptions.

In regard to the principles of service connection, the Veteran had a current diagnosis of erectile dysfunction, meeting the first element for service connection.   Service treatment records do not reflect any complaints regarding erectile dysfunction during service, and there is no medical evidence of record that connects the Veteran's development of erectile dysfunction directly to service.  As such, the Board finds that the criteria for direct service connection are not met.  The June 2011 VA examination report also reflects that direct service connection was not warranted for erectile dysfunction.  

In regard to secondary service connection, the Board specifically requested a medical opinion as to whether the Veteran's service connected disabilities caused or aggravated his erectile dysfunction in the January 2011 remand.  The June 2011 VA examination report provides the requested opinion, stating that secondary service connection was not warranted.  Specifically, the report indicates the etiology of the Veteran's erectile dysfunction was his non-service connected hypertension and depression and the pharmaceuticals used to treat those conditions.  The examiner further stated that the Veteran's symptoms coincided with the uses of those pharmaceuticals, further supporting this conclusion.

The Board acknowledges that the Veteran believed his erectile dysfunction was secondary to his heart problem.  In his February 2007 Board hearing, the Veteran suggested that he only had one valve in his heart which impeded circulation to his penis.  Again, neither the Veteran nor the Appellant have been shown to have the required medical background to offer a competent opinion as to the nature or etiology of the Veteran's erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

As far as etiology, there are two relevant medical opinions of record.  The VA examination report from February 2009 indicates the Veteran's erectile dysfunction was related to low testosterone, depression, and medication side effect.  The June 2011 VA examination report indicates the Veteran's erectile dysfunction was due to hypertension, depression, and the pharmaceuticals used to treat them.  The VA examiners declined to connect the Veteran's currently erectile dysfunction to service because the evidence showed a different etiology.  The Veteran's own assertions that his erectile dysfunction was caused by his heart condition is not competent evidence; the etiology of erectile dysfunction is a complex medical question that requires medical knowledge and training.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

The Board finds that the most probative evidence of record shows the Veteran's erectile dysfunction was due to his non-service connected hypertension and depression and the drugs used to treat them.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Hypertension

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records, including the entrance examination in November 1967, are silent for complaints of hypertension.  The only service treatment record noting a blood pressure reading is the entry examination report; the Veteran's blood pressure was 122/80.  As noted above, no service examination at exit is of record. 

The Veteran contends that hypertension is due to herbicide exposure in service.  See February 2007 Board hearing transcript. 

The Veteran filed the underlying claim for hypertension in November 2003.  In April 2004, the Veteran was afforded a VA general medical examination.  The examination report reflects the Veteran reported a history of hypertension with onset approximately six years prior, at which point he began taking hypertension medication.  The examiner's impression was hypertension with evidence of ischemic heart disease.  A medical opinion was not provided.  The Board notes that ischemic heart disease was later granted service-connection.  

The Veteran received a VA hypertension examination in February 2009.  The Veteran's entire claims file was reviewed.  The Veteran reported being diagnosed with hypertension in 1999 which was controlled with medication.  The report discusses much of the Veteran's cardiovascular history and indicates that the Veteran's hypertension was likely essential, as are the majority of cases.  As such, the examiner declined to connect the Veteran's hypertension to service.

Another VA hypertension examination was conducted in June 2011.  The Veteran's entire claims file was reviewed.  The report again reflects onset of hypertension in 1999, treated with medication.  The examiner provided a negative nexus opinion, stating the Veteran's hypertension was essential and that he had risk factors for the condition to include aging, tobacco use, diet, alcohol use, and genetic factors.  The examiner further stated that there was no evidence that hypertension existed during service.  Moreover, the examination report declined to attribute hypertension to the Veteran's service-connected ischemic heart disease and diabetes mellitus, noting that onset of hypertension occurred prior to both of these conditions. 

As for direct service connection, the Board notes the Veteran had a current diagnosis during the pendency of the appeal.  However, he did not have treatment for hypertension in service and VA examiners stated there was no nexus between the Veteran's hypertension and service.  As such, service connection on a direct basis must be denied.

As for secondary service connection, the medical evidence of record reflects that the Veteran's hypertension preceded his service-connected disabilities and, as such, could not have been caused by them.  Lastly, the Board notes that hypertension is a disease subject to presumptive service connection as a chronic disease if it manifests to a compensable degree within one year of separation from service.  In this case, medical evidence and testimony of the Veteran reflect that the disease was diagnosed in 1999, almost 30 years after service.  The evidence does not show that the disease manifested at all within one year of separation from service.  As such, service connection on a secondary or presumptive basis for a chronic disease must be denied. 

The Board notes that the Veteran contends that hypertension is due to herbicide exposure in service.  See February 2007 Board hearing transcript.  With regard to service connection on a presumptive basis due to herbicide exposure, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In addition, for purposes of presumptive service connection due to herbicide exposure, the term "ischemic heart disease" does not include hypertension.  38 C.F.R. § 3.309(e), Note 3 (codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 52,202 - 53,205 (August 31, 2010).  As such, service connection for hypertension on a presumptive basis due to herbicide exposure is not established.

Accordingly, entitlement to service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for hypertension is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


